Order entered March 18, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00131-CR

                          JEREMY DALE WILSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80583-2017

                                         ORDER
       The State’s unopposed motion for extension of time to file brief is GRANTED. The

State’s brief tendered with the motion is deemed FILED March 13, 2019.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE